 

ESCROW AGREEMENT

 

AGREEMENT (this “Agreement”) dated November 2, 2012 by and among Bluesphere
Corporation, a Nevada corporation (“BSC”), Orbit Energy Inc., a North Carolina
corporation (“Orbit”), and Lawrence C. Hersh, Esq., an attorney based in
Rutherford, New Jersey (“Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, Orbit and BSC have entered into (i) the Orbit Energy Charlotte, LLC
Purchase Agreement and (ii) the Orbit Energy Rhode Island, LLC Purchase
Agreement, in each case, dated October 19, 2012 (the “Orbit Definitive
Agreements”) to transfer 100% of Orbit’s right, title and interest in, to and
under Orbit Energy Charlotte, LLC and Orbit Energy Rhode Island, LLC (the
“LLCs”) to BSC.

 

WHEREAS, Orbit and BSC desire to establish an escrow arrangement with Escrow
Agent in connection with which Orbit shall deliver the Orbit Energy Charlotte,
LLC Transfer Agreement (attached hereto as Annex A) and the Orbit Energy Rhode
Island, LLC Transfer Agreement (attached hereto as Annex B) to Escrow Agent for
safe-keeping and further delivery either to BSC or back to Orbit, in each case,
in accordance with the terms and conditions of this Agreement.

 

WHEREAS, Orbit and BSC each represent and warrant to Escrow Agent that it
understands and has not stated to any individual or entity that Escrow Agent’s
duties will include anything other than those duties stated in this Agreement.

  

 

 

  

NOW, THEREFORE, IT IS AGREED as follows:

 

1.          Delivery of the Transfer Agreements. Orbit hereby agrees to deliver
five (5) original, signed copies to Escrow Agent of each of the Orbit Energy
Charlotte, LLC Transfer Agreement and the Orbit Energy Rhode Island, LLC
Transfer Agreement (together, the “Transfer Agreements”) to Escrow Agent at the
address provided below and Escrow Agent hereby agrees to accept such Transfer
Agreements, hold them in escrow and deliver them onward in accordance with the
terms and conditions hereof. Escrow Agent’s address is 17 Sylvan St., Suite
102B, Rutherford, NJ 07070. In addition, Orbit shall scan and email a signed
copy of each Transfer Agreement to the attention of Escrow Agent at:
lh@hershlegal.com. Escrow Agent shall confirm receipt of both the scanned copies
of the Transfer Agreements and the originals to Orbit and BSC.

 

2.          Release and Delivery of the Transfer Agreements. (a) Subject to
Section 2(d) below, Escrow Agent shall promptly release and deliver all original
copies and the scanned copy of the Orbit Energy Charlotte, LLC Transfer
Agreement to BSC upon receipt of the following (in each case, in respect of
Orbit Energy Charlotte, LLC):

 

(i) a signed feedstock agreement;

 

(ii) a signed power purchase agreement;

 

(iii) a signed debt commitment letter or debt agreement in respect of debt
finance;

 

(iv) a signed lease and/or purchase agreement in respect of the land on which
the project will be located; and

 

(v) a signed equipment, procurement and construction agreement.

 

2

 

  

(b) Escrow Agent shall promptly release and deliver all original copies and the
scanned copy of the Orbit Energy Rhode Island, LLC Transfer Agreement to BSC
upon receipt of the following (in each case, in respect of Orbit Energy Rhode
Island, LLC):

 

(i) a signed feedstock agreement;

 

(ii) a signed power purchase agreement;

 

(iii) a signed debt commitment letter or debt agreement in respect of debt
finance;

 

(iv) a signed lease and/or purchase agreement in respect of the land on which
the project will be located; and

 

(v) a signed equipment, procurement and construction agreement.

 

(c) The parties agree that the agreements or materials to be sent or shown to
Escrow Agent in satisfaction of 2(a) and (b) above may be called something else
or referred to differently in such agreements or materials, so long as the
substance of such agreements or materials refers to or includes the relevant
subject matter. By way of example only, the feedstock agreement may be called
something other than a feedstock agreement, but will still be accepted by Escrow
Agent so long as it refers to feedstock being delivered to the relevant project
site.

 

(d) If BSC has not sent or shown Escrow Agent the agreements or materials in
Section 2(a) or 2(b) above by Tuesday, April 9, 2013, then Escrow Agent will
deliver all copies of the Transfer Agreements back to Orbit.

 

3.          Acceptance by Escrow Agent. The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:

 

3

 

  

(a)          The Escrow Agent may act in reliance upon any signature or
electronic mail believed by it to be genuine, and may assume that any person who
has been designated by BSC to give any written instructions, notice or receipt,
or make any statements in connection with the provisions hereof has been duly
authorized to do so. Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions.

 

(b)          Escrow Agent may act relative hereto in reliance upon advice of
counsel in reference to any matter connected herewith. Escrow Agent shall not be
liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(c)          Orbit and BSC each agree to indemnify and hold Escrow Agent
harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent, in good
faith, arising out of or related, directly or indirectly, to this Escrow
Agreement unless caused by a breach of this Escrow Agreement by the Escrow Agent
or by the Escrow Agent’s gross negligence or willful misconduct.

 

(d)          Conflict Waiver. Orbit and BSC each hereby acknowledges that Escrow
Agent has a pre-existing friendship with one of the members of BSC and Orbit
waives any claims it may have in this connection.

 

(e)          In the event that Escrow Agent shall be uncertain as to its duties
or rights hereunder, Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Cash until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Cash
to a court of competent jurisdiction.

 

4

 

  

4.          Resignation of Escrow Agent. Escrow Agent may not resign unless and
until Orbit and BSC have identified and entered into an agreement with a
substitute escrow agent. Upon notice thereof signed by Orbit and BSC, Escrow
Agent shall promptly deliver the Transfer Agreements to such successor and shall
thereafter have no further obligations hereunder. In such case, Escrow Agent
shall forfeit 100% of its fee hereunder.

 

5.          Termination. Orbit and BSC may terminate the appointment of the
Escrow Agent hereunder upon written notice (signed by both Orbit and BSC)
specifying the date upon which such termination shall take effect, which date
shall be at least 30 days from the date of such notice. In the event of such
termination, Orbit and BSC shall, within 30 days of such notice, appoint a
successor escrow agent and the Escrow Agent shall, upon receipt of written
instructions signed by Orbit and BSC turn over to such successor escrow agent
all of the copies of the Transfer Agreements.

 

6.          Compensation. Unless Escrow Agent resigns at any time, Escrow Agent
shall be entitled for the duties to be performed by it hereunder to a fee of
$1,000 which fee shall be paid by BSC promptly upon the earlier of the delivery
of the Transfer Agreements to it or back to Orbit.

 

8.          Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile (followed
by first-class mail), by nationally recognized overnight courier service or by
registered or certified mail, return receipt requested, in each case costs
prepaid, or email to the addresses set forth below.

  

5

 

  

If to BSC:




Blue Sphere Corp.         
35 Asuta Street
Even Yehuda, Israel 40500
Attention: Mr. Shlomo Palas, CEO

Email: shlomi@bluespherecorporate.com
 

With a copy to:

 

Mark Radom
Nachal Maor 1, Suite 2
Ramat Bet Shemesh, Israel 99623
Email: mark@bluespherecorporate.com

 

If to Orbit

 

Orbit Energy Inc.
3301 Benson Dr. Suite 401

Raleigh, NC 27609 USA
Email: ashareef@orbitenergyinc.com

 

If to Escrow Agent:

 

Lawrence C. Hersh, Esq.

17 Sylvan St., Suite 102B

Rutherford, NJ 07070

Email: lh@hershlegal.com

  

9.          General.

 

(a)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State without regard to choice of law
principles.

 

(b)          This Agreement sets forth the entire agreement and understanding of
the parties with respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.

 

6

 

  

(c)          All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, and
their respective successors and assigns.

 

(d)          This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance. The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver of any party of any condition, or
of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement. No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.

 

(e)          If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.

 

(f)          This Agreement and any amendment or modification of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.

 

10.         Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any amendment or termination of this
Agreement.

  

[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

 

7

 

  

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

  Bluesphere Corporation         By:   Name: Shlomo Palas   Title: Chief
Executive Officer       Orbit Energy Inc.         By:     Name:  Anwar Shareef  
Title: Chief Executive Officer

  

Escrow Agent         By:     Name:  Lawrence C. Hersh     Title:  

  

 

 

 

Annex A

 

[Orbit Energy Charlotte, LLC Transfer Agrement]



 

 

 

 

Annex B

 

[Orbit Energy Rhode Island, LLC Transfer Agrement] 

 

 

 